Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an Examiner's Statement of Reasons for allowance: The prior arts of record teaches a method and system wherein applications may stream application data, such as log entries from application servers to analytics system. Analytic system may process the logs in real time to monitor the health of the applications, application servers and/or their integrations. This health information may be presented to an administrator via visualization/alerting system. Log collector may include a log scheduler for gathering information from application servers, this process tray indicate what information to retrieve from which applications and when. Zonneveld et al., (U.S. Patent number 10,860,405) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, a system, and a computer-readable storage medium comprises a first set of log files applied to a shortened window, a particular error event surge in a detection period is detected in the first set of log files that is abnormal as compared to the shortened window, determining that the particular error event does not fit a periodic pattern of error event surges in an extended window and characterize the particular error event surge as an anomaly based on the determining. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of automatically detecting anomalies in converged software stacks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114